DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-5, 7, 9-10, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 10,245,526) in view of Becker (US 3,966,982).
	With regards to claim 1, White (US 10,245,526) teaches an extraction system (Title, Abstract) comprising: a first extractor (Fig. 1 extractor 100) having a feed inlet (Fig. 1 substance inlet 142), a feed outlet (Fig. 1 first substance outlet 146), a solvent inlet (Fig. 1 nozzles 136), and a solvent outlet (Fig. 1 solvent outlet 138), wherein the feed inlet is configured to receive a solid material to be subject to extraction (Column 5 lines 19-22), the feed outlet is configured to discharge a solid material having 
	Becker (US 3,966,982) teaches an extraction system (Abstract) comprising a first and a second extractor (Fig. 1 extractor 16), wherein a solid substance is first processed in the first extractor (Column 3 lines 47-50) and then is subsequently processed in the second extractor (Fig. 1 second stage extractor 50; Column 4 lines 17-21). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by White such that the separator 400 expels solid particles separated from a solvent heavy stream (White stream 138 processed by separators 400) into a the feed inlet of a second extractor that is separate than the first extractor 100 as taught by Becker to arrive at the claimed invention. One would have been motivated to do so to have the capability to effectively extract multiple chemically and/or physically distinct components to an appropriate degree (Column 4 lines 44-53), and/or to further the extent of extraction; furthermore the combination of familiar prior art elements according to known methods to achieve the 
	With regards to claim 2, White in view of Becker teaches all the limitations of claim 1. White in view of Becker further teaches that the second extractor comprises an immersion extractor (Fig. 1 shows the at least the surfaces 122 and conveyers 216 at least partially immersed and thus the solid substance to be treated is at least partially immersed and thus reads on the limitation).
	With regards to claim 3, White in view of Becker teaches all the limitations of claim 1. White further teaches the second extractor is configured such that solvent flows in a counter current direction to a direction that the particulate stream flows through the second extractor (Column 1 lines 5-6).
With regards to claim 4, White in view of Becker teaches all the limitations of claim 1. White further teaches the second extractor comprises:  Preliminary AmendmentPage 4a housing configured to maintain a solvent pool (Fig. 1 housing 102; Column 4 lines 16-18) in which the particulate material being processed is immersed during operation of the second extractor (Column 6 lines 12-14); at least one bed deck positioned inside the housing (Fig. 3 first lower surfaces 220) and providing a surface along which the particulate material is conveyed during operation of the second extractor (Column 10 lines 14-15); and a conveyor configured to move the particulate matter along the at least one bed deck (Figs. 3 and 4 conveying assemblies 202, 204, 206, 208, 210).
With regards to claim 5, White in view of Becker teaches all the limitations of claim 4. White further teaches the at least one bed deck comprises a plurality of bed decks positioned adjacent to each other along the length of the housing (Fig. 3 first lower surfaces 220 associated with recesses 118 in fig. 2), the feed inlet is configured to discharge the particulate matter on a first of the plurality of the bed decks (Column 9 lines 50-53, Column 10 lines 14-15), and the feed outlet is positioned following a final bed deck (Fig. 1 inclined lower surface 320) that extends from below a solvent level maintained in the housing to above the solvent level (Fig. 1 solvent level 140), allowing the particulate stream to be the feed outlet (Column 11 lines 14-21).
With regards to claim 7, White in view of Becker teaches all the limitations of claim 1. White further teaches the first extractor comprises an immersion extractor (Fig. 1 shows the at least the surfaces 122 and conveyers 216 at least partially immersed and thus the solid substance to be treated is at least partially immersed and thus reads on the limitation).
With regards to claim 9, White in view of Becker teaches all the limitations of claim 1. White further teaches the at least one separation device comprises at least one of a hydroclone, a centrifuge, a settling tank, and a tent screen (Fig. 1 separators 400; Column 11 lines 58-60).
With regards to claim 10, White in view of Becker teaches all the limitations of claim 1. White further teaches the at least one separation device comprises multiple separation devices (Fig. 1 shows separators 400 and desolventizers 404 arranged in series).
Regarding claim 20, White in view of Becker teaches all the limitations of claim 1. Becker further teaches the first and second solvent received by the first and second solvent inlet of each extractor is the same solvent (Column 6 lines 65-68, Column 7 lines 7-14 teaches ethanol is used in both extractor 16 and 50).
Regarding claim 21 White in view of Becker teaches all the limitations of claim 1. Becker further teaches the solvent used in the extraction process can be methanol, ethanol propanol and the like (Column 2 lines 45-48). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by White in view of Becker such that the first solvent received by the solvent of the first extractor and the second solvent received by the solvent inlet of the second extractor are different. There is a recognized need in the art to use solvent at multiple stages of extraction as set forth by both White and Becker, there are a finite number of identified, predictable solutions (the second solvent can only be the same as the first solvent or .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 10,245,526) in view of Becker (US 3,966,982) as applied to claims 1-5, 7, and 9 above, and further in view of Faulcon-Bridge (WO 2006/102685).
With regards to claim 6,White (US 10,245,526) in view of Becker (US 3,966,982) teaches all the limitations of claim 1. White in view of Becker appears to be silent with regards to the limitation that the particulate stream discharged from the feed outlet of the second extractor is configured to combine with the solid material having undergone extraction and discharged from the feed outlet of the first extractor.
Faulcon-Bridge (WO 2006/102685) teaches an extraction process (Title) that includes a system wherein a particulate stream (Fig. 2 solids stream 40) discharged from a feed outlet of a second extractor (extractor 107) is combined with the solid material (Fig. 2 wet fines 50) having undergone extraction and is discharged from a feed outlet of the first extractor (Fig. 2 extractor 101). The solid materials form two distinct extractors are combined together to form a single solid stream. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by White in view of Becker such that the solid product streams exiting the extractors are combined into a single stream as taught by Faulcon-Bridge. One would have been motivated to do so to dry and/or process the solids as a single stream (Fig. 2; Page 8 Lines 20-22), and furthermore the combination of familiar prior art elements according to known method to arrive at the predictable result of an improved extraction system is prima facie obviousness. See MPEP 2143 (I)(A) for more details.

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 10,245,526) in view of Becker (US 3,966,982) as applied to claims 1-5, 7, and 9 above, and further in view of Anderson (US 5,770,082).
With regards to claim 8, White (US 10,245,526) in view of Becker (US 3,966,982) teaches all the limitations of claim 1. White in view of Becker appears to be silent with regards to the limitation that the first extractor is a continuous loop extractor. 
Anderson (US 5,770,082) teaches a continuous loop extractor (Fig. 1 housing 10; Title, Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by White in view of Becker such that the first extractor is a continuous loop extractor as taught by Anderson. It would be within the skill of an ordinary artisan to substitute familiar elements from the prior art, such as an immersion extractor and a continuous loop extractor, according to known methods to arrive at the predictable result of an improved extraction system and the result of doing so is prima facie obviousness. See MPEP 2143(I)(B) for more details.

Assuming Arguendo: Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 10,245,526) in view of Becker (US 3,966,982) as applied to claims 1-5, 7, and 9 above, and further in view of Neumuller (US 2006/0199969).
With regards to claim 10, White (US 10,245,526) in view of Becker (US 3,966,982) teaches all the limitations of claim 1. White in view of Becker, assuming arguendo, appears to be silent with regards to the arrangement of the separators 400, and therefore it would have been necessary and obvious for an ordinary artisan to look to the prior art for arrangements to successfully practice the invention.
Neumuller (US 2006/0199969) teaches an extraction system (title, abstract) including multiple centrifuges in series (Paragraph [0023]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by White in .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 10,245,526) in view of Becker (US 3,966,982) in view of Toledo (NPL 2007).
Regarding claim 19, White in view of Becker appears to be silent with regards to a percolation extractor.
Toledo, “Fundamentals of Food Process Engineering” (NPL 2007) (Document present in file wrapper) teaches a system of extraction comprising both an immersion extractor and a percolation extractor (Fig. 14.2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by White in view of Becker such that one extractor is a percolation type extractor as taught by Toledo. One would have been motivated to do so in order to construct the system according to commonly used means known in the art to arrive at an improved extraction system. The combination of familiar prior art elements according to known means to arrive at the predictable result of an improved system is prima facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding more specifically the limitation that the first extractor is a percolation extractor and the second extractor is an immersion extractor: The mere reversal of parts has been held to be an obvious modification (MPEP 2144(VI)(A)) and thus it would have been obvious to an ordinary artisan before the effective filing date of the claimed invention to have the first extractor be a percolation extractor and the second extractor be an immersion extractor to arrive at the claimed invention. 
The remaining claims are rejected similarly.

Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive.
Regarding applicant’s remarks on page 7 arguing that neither White nor Becker teach a second extractor having a feed inlet that receives a particulate stream from a separation device that receives a miscella from a first extractor: Firstly, Becker clearly teaches two extraction units 16 and 50, the second extraction unit 50 receiving a particulate stream from the first (Column 4 lines 17-21). Even ignoring the separation process after the first extractor taught by Becker, White teaches that the output of a single extraction unit can be fed to a separation system as admitted by applicant on page 6 of their remarks. The combination of these two features, which the examiner asserts above is within the skill of an ordinary artisan, results in the claimed invention and applicant appears to be analyzing the features of these two references in a piecewise fashion. As admitted by the examiner in the rejection of claim 1, neither reference teaches each and every limitation of the claimed invention and so arguments directed towards that fact are moot, and the references must be considered in combination. Applicant further dissects the prior art as individual references and not as a combination on page 8 by pointing out that Becker does not teach generating a particulate stream from a miscella stream, which without 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1796